Citation Nr: 9905474	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister K.P.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1980 to June 
1980.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


REMAND

The appellant has testified that he was hospitalized when he 
was 14/15 at a state psychiatric hospital in Mandeville, 
after his brother's death.  He also reported that he was 
hospitalized for depression at Depaul Hospital in the 1990's.  
The Board finds that these treatment records should be 
obtained and associated with the claims file.  In addition, 
the RO should obtain the appellant's DD Form 214 and his 
service personnel records.  The RO should also determine if 
he was discharged by means of a medical evaluation board and 
if so, any available records of that proceeding should be 
associated with the claims file.

Accordingly this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the treatment records 
from the hospital in Mandeville, where 
the appellant was treated at the age of 
14/15, and associate those records with 
the claims file.

2.  The RO should obtain the appellant's 
records from Depaul Hospital for 
psychiatric treatment rendered in the 
1990's, and associate those records with 
the claims file. 

3.  The RO should also obtain the 
appellant's DD Form 214 and his service 
personnel records, and associate them 
with the claims file.  

4.  The RO should take the necessary 
steps to determine if the appellant was 
discharged by means of a medical 
evaluation board and if so, obtain and 
associate with the claims file any 
available records of that proceeding.

5.  The RO should provide the appellant 
with the opportunity to furnish any 
additional evidence, to include evidence 
pertaining to the alleged treatment 
received for depression approximately one 
year after separation from service.  

6.  The RO should schedule the appellant 
with a VA psychiatric examination to 
determine the etiology of his current 
psychiatric condition.  The examiner is 
asked to indicate:  1) whether it is at 
least as likely as not that any current 
psychiatric condition was first 
manifested in service; 2) whether any 
current psychiatric condition pre-existed 
service; if so, 3) whether it underwent 
increase in severity in service; and if 
so, 4) whether any such increase was due 
to the natural progress of the disease?

If the examiner finds it impossible to 
answer any of the above questions, it 
should be so noted on the examination 
report with the reasons given for this 
conclusion.  The findings and reasons 
upon which the opinions are based should 
be clearly set forth in the examination 
report.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examining physician prior 
to the examination.  

7.  Once the above has been accomplished, 
the RO should review the claim and 
determine whether additional development 
is deemed necessary.  If so, all such 
additional development should be 
accomplished.

Once all necessary development has been accomplished, the RO 
should then readjudicate the claim on appeal.  If the benefit 
remains denied, following the usual appellate procedures, the 
claim should be returned to the Board, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


